      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

 CITY OF MIAMI FIRE FIGHTERS’ AND
 POLICE OFFICERS’ RETIREMENT
 TRUST, Individually and On Behalf of All        Case No.
 Others Similarly Situated,
                                                 COMPLAINT – CLASS ACTION
                              Plaintiff,
                                                 JURY TRIAL DEMANDED
                       v.

 MGP INGREDIENTS, INC., AUGUSTUS C.
 GRIFFIN, THOMAS K. PIGOTT, and
 BRANDON M. GALL,

                              Defendants.

       City of Miami Fire Fighters’ and Police Officers’ Retirement Trust (“Plaintiff”), by and

through its counsel, alleges the following upon information and belief, except as to those

allegations concerning Plaintiff, which are alleged upon personal knowledge.           Plaintiff’s

information and belief is based upon, inter alia, counsel’s investigation, which includes review

and analysis of (i) regulatory filings made by MGP Ingredients, Inc. (“MGP” or the “Company”)

with the United States Securities and Exchange Commission (“SEC”); (ii) press releases and media

reports issued and disseminated by the Company; (iii) analyst reports concerning the Company

and its subsidiaries; (iv) transcripts of MGP’s investor conference calls; and (v) other public

information regarding the Company.

                                NATURE OF THE ACTION

       1.     Plaintiff brings this securities class action (the “Action”) against MGP and certain

of the Company’s former and current senior executives under Sections 10(b) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5, promulgated
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 2 of 29




thereunder, on behalf of all investors who purchased or otherwise acquired MGP common stock

between August 2, 2018 and February 25, 2020, inclusive (the “Class Period”).

       2.      Based in Atchison, Kansas, MGP is a producer and supplier of distilled spirits and

food ingredient products. The majority of its business is the production of distilled spirits

including aged-whiskey, un-aged rye whiskey, distilled gin, bourbon, and industrial alcohol. In

2015, MGP announced that, as a part of the Company’s five-year strategy for future growth, MGP

would embark on a four-year process to produce and sell aged whiskey, and, accordingly, created

an inventory of whiskey that would be ready for sale four years later in 2019.

       3.      After accumulating approximately $70 million of aged-whiskey inventory,

throughout the Class Period, Defendants repeatedly assured investors that the Company had a clear

“line-of-sight” into the demand for its inventory, and that demand was strong. MGP assured

investors that, thanks to its “far superior sales force,” and its clear “visibility” into its customers’

demands, MGP would have no trouble selling its entire inventory of aged whiskey for at least three

times its cost. By the beginning of 2019, MGP claimed that the Company had already begun

securing orders for its whiskey amidst this strong demand. In reality, however, MGP was

struggling to find customers to buy its aged whiskey, and at no point had any meaningful visibility

into the demand for this product.

       4.      The truth began to emerge through a series of disclosures beginning on May 1,

2019, when MGP reported declining sales of aged whiskey. Over the course of the next three

quarters, MGP continued to report disappointing financial results and poor aged-whiskey sales,

but assured investors that it was still experiencing strong demand for its whiskey.

       5.      On January 17, 2020, however, the Company drastically reduced its 2019 sales and

earnings guidance by approximately $24 million and $9 million, respectively, and reduced its 2019



                                                   2
          Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 3 of 29




earnings per share (“EPS”) guidance from $2.60 to $2.25 at the midpoint. Significantly, MGP’s

Chief Executive Officer (“CEO”), Augustus Griffin, admitted that MGP did not in fact have as

strong of a “line of sight we believed we had to these aged sales” and that MGP is “currently

conducting additional analysis to better understand the aged whiskey market.”

           6.       That same day, an analyst with SunTrust Robinson (“SunTrust”) concluded that,

contrary to the Company’s representations, MGP “doesn’t seem to have sold any of its fully aged

inventory in 2019.”1

           7.       Approximately three weeks later, on February 11, 2020, CEO Griffin unexpectedly

“stepped down” from his position.

           8.       Finally, on February 26, 2020, MGP announced its fiscal year 2019 financial

results, and disclosed to investors that the Company had experienced “disappoint[ing]” results as

MGP was “unsuccessful in transacting a large portion of the aged whiskey sales” that MGP had

forecasted it would sell.

           9.       All told, news of MGP’s disclosures caused significant declines in the price of MGP

shares, causing MGP investors to suffer millions of dollars in losses and economic damages under

the federal securities laws.

           10.      As a result of Defendants’ wrongful acts and omissions, which caused the

precipitous decline in the market value of the Company’s common stock, Plaintiff and other Class

members have suffered significant damages.




1
    All emphasis added and internal citations omitted unless otherwise noted.

                                                           3
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 4 of 29




                                  JURISDICTION AND VENUE

       11.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       13.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). MGP is incorporated and headquartered in this

District, Defendants conduct business in this District, and the majority of the Defendants’ actions

and misconduct occurred within this District.

       14.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                            PARTIES

       15.     Plaintiff City of Miami Fire Fighters’ and Police Officers’ Retirement Trust was

founded in 1939, and provides retirement and disability benefits to over 2,000 Miami-based

firefighters and police officers. As of September 30, 2018, Plaintiff manages more than $1.7

billion in assets. As set forth in the attached certification, Plaintiff acquired MGP common stock

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       16.     Defendant MGP is a producer and supplier of distilled spirits and food ingredient

products. MGP is incorporated in Kansas with its principal executive offices located at 100



                                                4
          Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 5 of 29




Commercial Street, Atchison, Kansas, 66002. MGP common stock trades in an efficient market

on the NASDAQ under the ticker symbol “MGPI.”

          17.   Defendant Augustus C. Griffin (“Griffin”) was the CEO and President of MGP,

and was a Director on MGP’s Board of Directors at all relevant times.

          18.   Defendant Thomas K. Pigott (“Pigott”) served as MGP’s Chief Financial Officer

(“CFO”) and Vice President of Finance from the start of the Class Period until March 2019.

          19.   Defendant Brandon M. Gall (“Gall”) has served as MGP’s CFO, Controller, and

Vice President of Finance from April 1, 2019 until present.

          20.   Defendants Griffin, Pigott, and Gall are sometimes referred to hereinafter as the

“Individual Defendants.”

          21.   The Individual Defendants possessed the power and authority to control the

contents of MGP’s SEC filings, press releases, and other market communications. The Individual

Defendants were provided with copies of MGP’s SEC filings and press releases alleged herein to

be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with MGP, and their

access to material information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being concealed

from the public, and that the positive representations being made were then materially false and

misleading. The Individual Defendants are liable for the false statements and omissions pleaded

herein.




                                                 5
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 6 of 29




                               SUBSTANTIVE ALLEGATIONS

                                           Background

       22.     MGP is a producer and supplier of premium distilled spirits and specialty wheat

protein and starch food ingredients. Distilled spirits include aged-whiskey, premium bourbon and

rye whiskeys, and grain neutral spirits such as vodka and gin. MGP is also a producer of high-

quality industrial alcohol for use in both food and non-food applications.

       23.     On February 5, 2015, MGP announced in a press release a new five-year plan,

highlighting five “key strategies” the Company would pursue. In a press release issued on March

12, 2015, MGP explained that, among these strategies, MGP would “invest[] to support growth”

by “largely focus[ing] on . . . the rapidly growing whiskey category, including the working capital

needed to increase our stock of aged whiskey inventory.” Thus, instead of selling the Company’s

whiskey as an unaged new distillate, which was then barreled and aged by MGP’s customers, MGP

began storing significant amounts of barreled distillate that it could later sell as aged whiskey.

       24.     After approximately four years of aging, the Company expected to commence

selling its aged whiskey in the beginning of 2019. As 2019 approached, the value of MGP’s

inventory of aged whiskey exceeded $70 million.

        Materially False and Misleading Statements Issued During the Class Period

       25.     The Class Period begins on August 2, 2018 when MGP issued a press release, which

it also filed on Form 8-K with the SEC, announcing its financial results for the second quarter of

2018. In the press release, the Company stated that its “investment in aged whiskey inventory

continues to grow, and has now reached $73.0 million, at cost. A portion of the sizable increase in

our inventory from last quarter reflects stronger anticipated sales of our premium American

Whiskey products in the second half of the year.”



                                                  6
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 7 of 29




       26.     In addition, MGP stated in the second quarter 2018 press release that “The

Company’s conservative estimate of growth in operating income in 2019 is 15% to 20% as sales of

aged whiskey inventory become a more significant factor.”

       27.     That same day, during the Company’s second quarter 2018 earnings conference call

hosted by MGP CEO Griffin and then-CFO Pigott, Griffin stated that the Company “continue[s] to

have positive discussions with existing and prospective customers about the potential for this

product.”

       28.     On November 1, 2018, MGP issued a press release, which it also filed on Form 8-K

with the SEC, announcing its financial results for the third quarter of 2018. In the press release, the

Company reiterated that its “conservative estimate of growth in operating income in 2019 is 15%

to 20% as sales of aged whiskey inventory become a more significant factor.”

       29.     That same day, during the Company’s third quarter 2018 earnings conference call

hosted by Griffin and Pigott, Griffin was asked by an analyst if there was “any change” to MGP’s

outlook on the value of its aged whiskey inventory, to which Griffin replied “we’re feeling

increasingly confident in both the demand for that inventory and the pricing for that inventory”

and that MGP has not “seen anything that would change our view of the value of that inventory.”

       30.     On December 13, 2018, MGP hosted analysts from SunTrust and MGP investors at

a conference where MGP discussed the planned use of its aged whiskey inventory and sales trends

the Company had been observing. At this conference, SunTrust reported that MGP management

was “adamant that it could sell the entire inventory at the 3x multiple tomorrow if needed,” and

that MGP assured investors that the Company had a “good line of sight [in]to the unallocated

inventory that is not already spoken for.” SunTrust also reported MGP as stating that “[i]ndustry




                                                  7
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 8 of 29




demand has outpaced supply for several years and the company has no knowledge of any other

independent distiller that was putting away excess inventory four years ago.”

       31.     On February 27, 2019, MGP issued a press release, which it also filed on Form 8-K

with the SEC, announcing its 2018 fourth quarter and fiscal year financial results. In this press

release, MGP stated that the Company “continue[s] to benefit from favorable consumer trends,

and [its] strategic plan has [MGP] well positioned to fully capture the potential these trends offer.

. . . We are confident that our strategy and investments have us well positioned, and will provide

us the resources we need, to deliver strong growth in 2019 and beyond.”

       32.     Also on February 27, 2019, during MGP’s fourth quarter and fiscal year 2018

earnings call, CEO Griffin stated that the Company “continue[s] to see strong demand for aged

whiskey as customers seek to fill inventory gaps driven by higher-than-expected consumer

demand.” Griffin continued to state that MGP will “continue to work with [its] current and

prospective customers and [is] pleased with [its] progress” in selling its aged-whiskey inventory.

MGP also maintained that the Company’s projected operating income growth in 2019 would be

“15% to 20%” of its 2018 financial results.

       33.     In addition, Griffin explained that, “[a]s a result of sales already transacted and

ongoing discussions with customers in the craft segment, multinational and national brand owners

as well as the export market, we are confident that we have visibility to the aged sales we need to

deliver against this year’s guidance.” Griffin continued to represent that “sales of aged whiskey

will be a key driver of our growth in [2019]. We have started contracting that. We have started

transacting it.”

       34.     Finally, Griffin reiterated that:

       [W]e feel very confident that we have visibility to the aged sales we need to deliver
       the guidance this year, and it will continue to be a driver of our growth going

                                                   8
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 9 of 29




       forward in future years. We are going to increase our inventory, so we’re going to
       continue to put away whiskey at a strong pace to make sure that we have the
       incremental inventory in future years to continue to drive that growth from sales –
       incremental sales of aged whiskey.

       35.     The statements referenced in ¶¶ 25-34 were materially false and misleading, and

they failed to disclose material facts necessary to make the statements made, in light of the

circumstances under which they were made, not false and misleading. In truth, MGP was not

experiencing “strong demand” for its aged whiskey and had no reasonable basis to represent to

investors that the Company had a good “line of sight” into the demand for its aged whiskey. In

addition, MGP had failed to complete any significant sales of its aged-whiskey inventory, let alone

sell its aged-whiskey at the significant premium the Company represented to investors. As a result,

the Company’s public statements were materially false and misleading at all relevant times.

                                       The Truth Emerges

       36.     On May 1, 2019, MGP issued a press release, which it also filed on Form 8-K with

the SEC, that reported poor financial results for the first quarter of 2019. Specifically, MGP

announced that its consolidated operating income has decreased by over 18%, and the Company’s

consolidated gross profit decreased by over 12%. MGP attributed these disappointing financial

results, in part, to its “lower volumes” in sales of aged whiskey.

       37.     These disclosures caused MGP’s stock price to decline by approximately 23% on

exceptionally high trading volume, falling from $87.87 per share on April 30, 2019 to $67.79 per

share on May 1, 2019.

       38.     Despite these disclosures, MGP reiterated that it was on track to meet its 2019

guidance and reassured investors that its aged whiskey-related problems were due to short-term

factors and that demand remained strong. In particular, in the May 1, 2019 press release and Form

8-K, CEO Griffin stated that “we do not believe [MGP’s financial results] are the result of any

                                                 9
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 10 of 29




changes to underlying consumer trends or our position in the market. . . . We have reviewed our

outlook for the remainder of the year and are confidently confirming our previous guidance.”

Griffin also claimed that “[a]ged [whiskey] sales reflect lower volumes but higher pricing as we

transition from selling lighter aged whiskey inventory to older whiskey inventory. We expect both

parts of our brown goods business to return to growth over the remainder of the year as a result of

stronger demand and continued strong pricing.”

        39.    In addition, during the Company’s May 1, 2019 first quarter 2019 earnings

conference call, Griffin reiterated that MGP “continue[s] to see strong demand and pricing for [its]

products and [is] confident in [its] ability to deliver against [its] annual guidance.” Griffin further

stated that:

        [W]e do not believe [MGP’s first quarter 2019 financial results] are the result of
        any changes in underlying consumer trends or our position in the market. As a
        result and after a detailed review of our outlook for the remainder of the year, we
        are confidently confirming our previous annual guidance.

        40.    The statements quoted above in ¶¶ 36-39 were materially false and misleading

because MGP had no reasonable basis to claim that the Company had any meaningful insight into

the demand for its aged-whiskey and/or Defendants failed to disclose facts known to them that the

demand for its aged-whiskey was substantially less than what Defendants represented to investors.

        41.    In an analyst report issued on June 28, 2019, SunTrust reported meeting with

Griffin and CFO Gall and “[coming] away from the meetings encouraged that 1) the issues that

tripped up 1Q have not carried over into 2Q” and that MGP “still should easily exceed the current

guidance.” SunTrust further reported that, according to the Company, “MGP[] has not seen any

cutbacks in orders from existing customers like it saw in 2Q18.”

        42.    On July 31, 2019, however, MGP issued a press release, which it also filed on Form

8-K with the SEC, announcing the Company’s quarterly financial results for the second quarter of

                                                  10
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 11 of 29




2019, which again missed expectations. The Company reported it would be revising its full-year

guidance downward, lowering the bottom end of its operating income growth range to 10% from

15%. MGP attributed these results to poor sales of its aged whiskey, stating that “sales of aged

whiskey have lagged our expectations.”

        43.     As a result of those disclosures, MGP’s stock price declined by approximately 26%,

falling from $67.14 per share on July 30, 2019, to $49.99 per share on July 31, 2019, on

exceptionally high trading volume of almost 3 million shares traded.

        44.     Following these disclosures, MGP continued to mislead investors by attributing its

poor financial performance to cancellations of several orders for high-margin aged whiskey in the

last few weeks of the quarter, and assured investors that the cancellations did not represent any

broad decrease in demand for aged whiskey. Rather, MGP told investors that demand and pricing

for aged whiskey continued to be strong. For example, in the July 31, 2019, press release and

Form 8-K, Griffin stated that “[w]e remain confident in both the long-term demand for, and the

value of this inventory, and expect to see a significant increase in sales of aged whiskey over the

remainder of the year.” Griffin reiterated that MGP “expect[s] to report an improved performance

over the back half of the year and [is] off to a strong start in the third quarter.”

        45.     That same day, in the Company’s second quarter 2019 earnings conference call

hosted by Griffin and CFO Gall, Griffin stated that “[d]espite the slow start to the year for sales of

aged whiskey, we remain confident in both the long-term demand for and the value of this

inventory and expect to see a significant increase in sales of aged whiskey over the remainder of

the year.” On this call, Griffin also stated:

        We are off to a good start to the back half of the year, having already recorded
        actual sales or received purchase orders for about 12% of our projected sales of
        aged whiskey for the remainder of the year. Additionally, we are in active, ongoing
        discussions with specific customers for another approximately 60% of those

                                                   11
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 12 of 29




       projected sales. This visibility, coupled with the continued solid trends of the
       category, gives us confidence for strong aged sales growth in the back half of the
       year.

       46.     The statements quoted above in ¶¶ 41-45 were materially false and misleading

because MGP had no reasonable basis to claim that the Company had any meaningful insight into

the demand for its aged-whiskey and/or Defendants failed to disclose facts known to them that the

demand for its aged-whiskey was substantially less than what Defendants represented to investors.

       47.     On October 31, 2019, MGP issued a press release, which it also filed on Form 8-K

with the SEC, announcing that its financial results for the third quarter of 2019 were again below

expectations. Specifically, MGP announced that its consolidated operating income had decreased

by 3.4%, and its consolidated sales and gross profit had decreased by 4.6% and 4.1% respectively.

       48.     These disclosures caused MGP’s stock price to decline by approximately 12%,

from $48.49 per share on October 30, 2019 to $42.89 per share on October 31, 2019.

       49.     In the same third quarter 2019 press release and Form 8-K, however, MGP

reassured investors, like the Company did in the second quarter of 2019, that the Company was

“off to a strong start to the fourth quarter,” and that MGP is “confident in [its] line of sight to the

sales required to deliver against [its] full year guidance.”

       50.     During the third quarter 2019 earnings conference call, hosted by Griffin and Gall

and held on October 31, 2019, Griffin further reassured investors that MGP is “now seeing the

type of demand we anticipated when we initiated this investment.”

       51.     The statements quoted above in ¶¶ 47-50 were materially false and misleading

because MGP had no reasonable basis to claim that the Company had any meaningful insight into

the demand for its aged-whiskey and/or Defendants failed to disclose facts known to them that the

demand for its aged-whiskey was substantially less than what Defendants represented to investors.


                                                  12
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 13 of 29




        52.     Then, in a press release issued on January 17, 2020, which MGP also filed on Form

8-K with the SEC, MGP stunned investors when it announced that sales for 2019 were predicted

to be $362 million—well short of the previously forecasted of $391 million. Instead of the nearly

$2.60 in EPS previously expected for the year, MGP stated that it now expected to report EPS

between $2.20 and $2.30 for the year. Griffin explained that “this shortfall is disappointing,

particularly given the line of sight we believed we had to these aged sales” and that MGP is

“currently conducting additional analysis to better understand the aged whiskey market, and, going

forward, [] will continue to refine [its] strategies and tactics to improve the sales predictability and

management of this important piece of [its] business.”

        53.     This news caused analysts to react sharply. For example, an analyst from SunTrust

called MGP’s estimates “significantly worse than expected,” and cut his rating on the stock to

“hold” from “buy,” slashing the price target to $55 from $80. Moreover, this analyst concluded

that, contrary to the Company’s representations, MGP “doesn’t seem to have sold any of its fully

aged inventory in 2019.”

        54.     As a result of these disclosures, the price of MGP stock declined by approximately

28%, from $52.78 per share on January 16, 2020 to $38.18 per share on January 17, 2020, on

extremely high trading volume of approximately 2.4 million shares.

        55.     Then, on February 11, 2020, MGP announced via a press release, which it also filed

on Form 8-K with the SEC, that CEO Griffin would be resigning, effective May 21, 2020.

        56.     Two weeks later, on February 26, 2020, MGP announced its 2019 fourth quarter

and fiscal year financial results, and disclosed to investors that the Company had experienced

“disappoint[ing]” results yet again as MGP was “unsuccessful in transacting a large portion of the




                                                  13
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 14 of 29




aged whiskey sales” that MGP had forecasted it would sell. In addition, the Company reduced its

sales guidance going forward.

       57.     These disclosures caused MGP’s stock price to decline by approximately 11%,

from $31.80 per share on February 25, 2020, to $28.42 per share on February 26, 2020.

       58.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s common stock, Plaintiff and other Class members have

suffered significant losses and damages.

                                      LOSS CAUSATION

       59.     During the Class Period, Defendants made materially false and misleading

statements and omissions, including statements regarding the Company’s aged-whiskey inventory,

and engaged in a scheme to deceive the market. This conduct artificially inflated the price of MGP

common stock and operated as a fraud or deceit on the Class.                  When Defendants’

misrepresentations and risks concealed by the fraudulent conduct alleged in this complaint

subsequently materialized and were disclosed to the market, the price of MGP common stock fell

precipitously. As a result of their acquisition of MGP common stock during the Class Period,

Plaintiff and other members of the Class (defined below) suffered economic loss, i.e., damages,

under the federal securities laws, which were caused by Defendants’ material misstatements and

omissions.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       60.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired MGP common stock during the Class Period (the “Class”), and were damaged by the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,



                                                14
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 15 of 29




the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        61.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, MGP common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by MGP or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        62.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. As of February 21, 2020, MGP had over 17 million shares of common

stock outstanding, owned by at least hundreds or thousands of investors.

        63.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class, which

predominate over questions which may affect individual Class members, include:

                (a)     Whether Defendants violated the Exchange Act;

                (b)     Whether Defendants omitted and/or misrepresented material facts;

                (c)     Whether Defendants’ statements omitted material facts necessary in order

                to make the statements made, in light of the circumstances under which they were

                made, not misleading;



                                                 15
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 16 of 29




                (d)      Whether Defendants knew or recklessly disregarded that their statements

                and/or omissions were false and misleading;

                (e)      Whether Defendants’ misconduct impacted the price of MGP common

                stock;

                (f)      Whether Defendants’ conduct caused the members of the Class to sustain

                damages; and

                (g)      The extent of damages sustained by Class members and the appropriate

                measure of damages.

       64.      Plaintiff suffered damages as a result of the violations of the federal securities laws

alleged herein that will ensure Plaintiff’s vigorous prosecution of the Class’s claims.

       65.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct.

       66.      Plaintiff will adequately protect the Class’s interests and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

       67.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                      INAPPLICABILITY OF STATUTORY SAFE HARBOR

       68.      The statutory safe harbor provided under certain circumstances for forward-looking

statements does not apply to any of the false statements described in this complaint. Many of the

specific statements described in this complaint were not identified as “forward-looking” when

made. To the extent that there were any forward-looking statements, there was no meaningful

cautionary language identifying important factors that could cause actual results to differ



                                                  16
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 17 of 29




materially from those in the purportedly forward-looking statements. Alternatively, to the extent

that the statutory safe harbor does apply to any forward-looking statements described in this

complaint, Defendants are liable for those false forward-looking statements because at the time

each was made, the particular speaker knew that the particular forward-looking statement was false

or misleading, or the forward-looking statement was authorized or approved by an executive

officer of MGP who knew that the statement was false or misleading when made.

                              PRESUMPTION OF RELIANCE

       69.     At all relevant times, the market for MGP’s common stock was an efficient market

for the following reasons, among others:

               (a)    MGP common stock met the requirements for listing and was listed and

               actively traded on the NASDAQ stock market, a highly efficient and automated

               market;

               (b)    MGP filed periodic public reports with the SEC and NASDAQ;

               (c)    MGP regularly and publicly communicated with investors via established

               market communication mechanisms, including through regular dissemination of

               press releases on the national circuits of major newswire services and through other

               wide-ranging public disclosures, such as communications with the financial press

               and other similar reporting services; and

               (d)    MGP was followed by securities analysts employed by numerous major

               brokerage firms, who wrote reports that were distributed to the sales forces and

               certain customers of their respective brokerage firms. Each of these reports was

               publicly available and entered the public marketplace.




                                                17
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 18 of 29




        70.     As a result of the foregoing, the market for MGP common stock promptly digested

current information regarding MGP from all publicly available sources and reflected that

information in the price of MGP common stock. Under these circumstances, all purchasers of

MGP common stock during the Class Period suffered similar injuries through their purchase of

MGP common stock at artificially inflated prices, and the presumption of reliance applies.

        71.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding MGP’s business

operations—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of MGP’s aged-whiskey inventory, as alleged above, that

requirement is satisfied here.

                                      CAUSES OF ACTION

                                             COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        72.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        73.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        74.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

                                                 18
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 19 of 29




practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of MGP common stock; and

(iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire MGP common

stock and options at artificially inflated prices. In furtherance of this unlawful scheme, plan and

course of conduct, Defendants, and each of them, took the actions set forth herein.

       75.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for MGP common stock. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about MGP’s finances and business prospects.

       76.     By virtue of their positions at MGP, the Individual Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged herein

and intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

the Individual Defendants acted with reckless disregard for the truth in that they failed or refused

to ascertain and disclose such facts as would reveal the materially false and misleading nature of

the statements made, although such facts were readily available to Defendants. Said acts and



                                                 19
       Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 20 of 29




omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

        77.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of MGP, the Individual Defendants had knowledge of the details of MGP’s

internal affairs.

        78.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

MGP. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to MGP’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

MGP common stock was artificially inflated throughout the Class Period. In ignorance of the

adverse facts concerning MGP’s business and financial condition which were concealed by

Defendants, Plaintiff and the other members of the Class purchased or otherwise acquired MGP

common stock at artificially inflated prices and relied upon the price of the common stock, the

integrity of the market for the common stock and/or upon statements disseminated by Defendants,

and were damaged thereby.

        79.     During the Class Period, MGP common stock traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or



                                                20
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 21 of 29




relying upon the integrity of the market, purchased or otherwise acquired shares of MGP common

stock at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise acquired said

common stock, or would not have purchased or otherwise acquired them at the inflated prices that

were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true

value of MGP common stock was substantially lower than the prices paid by Plaintiff and the other

members of the Class. The market price of MGP common stock declined sharply upon public

disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

       80.     By reason of the conduct alleged herein, Defendants have knowingly or recklessly,

directly or indirectly, violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

       81.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s common stock during the Class Period, upon the

disclosure that the Company had been disseminating misrepresented financial statements to the

investing public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       82.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       83.     During the Class Period, the Individual Defendants participated in the operation

and management of MGP, and conducted and participated, directly and indirectly, in the conduct




                                                21
      Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 22 of 29




of MGP’s business affairs. Because of their senior positions, they knew the adverse non-public

information about MGP’s misstatement of income and expenses and false financial statements.

       84.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to MGP’s

financial condition and results of operations, and to correct promptly any public statements issued

by MGP which had become materially false or misleading.

       85.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which MGP disseminated in the marketplace during the Class Period concerning

MGP’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause MGP to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of MGP within the meaning of

Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of MGP common stock.

       86.     Each of the Individual Defendants, therefore, acted as a controlling person of MGP.

By reason of their senior management positions and/or being directors of MGP, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause,

MGP to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of MGP and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and the

other members of the Class complain.

       87.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by MGP.



                                                22
         Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 23 of 29




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         A.     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

         B.     Awarding compensatory damages in favor of Plaintiff and other Class members

against MGP and the Individual Defendants, jointly and severally, for all damages sustained as a

result of Defendants’ wrongdoing, in an amount to be proven at trial, including interest;

         C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including attorneys’ fees and expert fees; and

         D.     Awarding any equitable, injunctive, or other further relief that the Court may deem

just and proper.

                                DEMAND FOR TRIAL BY JURY

         Plaintiff hereby demands a trial by jury.

                             DESIGNATION OF PLACE OF TRIAL

         Pursuant to Local Rule 40.2(a), Plaintiff designates Kansas City, Kansas as the place of

trial.

 Dated: April 6, 2020                                 Respectfully submitted,

                                                      FLEESON, GOOING, COULSON
                                                        & KITCH L.L.C.

                                                      /s/ Ryan K. Meyer
                                                      Ryan K. Meyer, KS State Reg. #24340
                                                      David G. Seely, KS State Reg. #11397
                                                      Fleeson, Gooing, Coulson & Kitch L.L.C.
                                                      1900 Epic Center, 301 N. Main
                                                      Wichita, Kansas 67202
                                                      Tel: (316) 267-7361
                                                      Fax: (316) 267-1754
                                                      rmeyer@fleeson.com

                                                     23
Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 24 of 29




                                 dseely@fleeson.com

                                 BERNSTEIN LITOWITZ BERGER
                                  & GROSSMANN LLP

                                 Hannah Ross
                                 Avi Josefson
                                 Scott Foglietta
                                 1251 Avenue of the Americas
                                 New York, New York 10020
                                 Tel: (212) 554-1400
                                 Fax: (212) 554-1444
                                 hannah@blbglaw.com
                                 avi@blbglaw.com
                                 scott.foglietta@blbglaw.com

                                 Counsel for Plaintiff City of Miami Fire
                                 Fighters’ and Police Officers’ Retirement Trust

                                 KLAUSNER KAUFMAN JENSEN
                                    & LEVINSON
                                 Robert D. Klausner
                                 Stuart A. Kaufman
                                 780 NW 4th Street
                                 Plantation, Florida 33317
                                 Tel: (954) 916-1202
                                 Fax: (954) 916-1232
                                 bob@robertdklausner.com
                                 stu@robertdklausner.com

                                 Additional Counsel for Plaintiff City of Miami
                                 Fire Fighters’ and Police Officers’ Retirement
                                 Trust




                                24
  Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 25 of 29




                         CERTIFICATION PURSUANT TO
                        THE FEDERAL SECURITIES LAWS

       I, Dania L. Orta, on behalf of the City of Miami Fire Fighters' and Police
Officers' Retirement Trust ("Miami FIPO"), hereby certify, as to the claims asserted
under the federal securities laws, that:

   1. I am the Administrator of Miami FIPO. I have reviewed the complaint with the
      Fund's legal counsel. Based on the legal counsel's knowledge and advice, Miami
      FIPO has authorized the filing of the complaint.

   2. Miami FIPO did not purchase the securities that are the subject of this action at
      the direction of counsel or in order to participate in any action arising under the
      federal securities laws.

   3. Miami FIPO is willing to serve as a lead plaintiff and representative party on
      behalf of the Class, including providing testimony at deposition and trial, if
      necessary. Miami FIPO fully understands the duties and responsibilities of the
      lead plaintiff under the Private Securities Litigation Reform Act, including the
      selection and retention of counsel and overseeing the prosecution of the action for
      the Class.

   4. Miami FIPO's transactions in the MGP Ingredients, Inc. securities that are the
      subject of this action are set forth in the chart attached hereto.

   5. Miami FIPO has sought to serve and was appointed as a lead plaintiff and
      representative party on behalf of a class in the following action under the federal
      securities laws filed during the three-year period preceding the date of this
      Certification:

             Janak Anarkat v. CVS Health Corp., No. 19-cv-1725 (S.D.N.Y.)

    6. Miami FIPO has sought to serve as a lead plaintiff and representative party on
       behalf of a class in the following actions under the federal securities laws filed
       during the three-year period preceding the date of this Certification, but either
       withdrew its motions for lead plaintiff or was not appointed lead plaintiff:

          Danker v. Papa John's International, Inc., No. 18-cv-7927 (S.D.N.Y.)
    Bristol County Retirement System v. Qurate Retail, Inc., No. 18-cv-2300 (D. Col.)
         In re Cloudera, Inc. Securities Litigation, No. 19-cv-03221 (N.D. Cal.)

    7. Miami FIPO has served as a representative party on behalf of a class in the
       following action filed under the federal securities laws during the three years
       preceding the date of this Certification:

                  Scheller v. Nutanix, Inc., No. 19-cv-01651 (N.D. Cal.)
  Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 26 of 29




   8. Miami FIPO will not accept any payment for serving as a representative party on
      behalf of the Class beyond Miami FIPO's pro rata share of any recovery, except
      such reasonable costs and expenses (including lost wages) directly relating to the
      representation of the Class, as ordered or approved by the Court.


       I declare under penalty of perjury that the foregoing is true and correct. Executed
this     day of March, 2020.




                                     Dania L. Orta
                                     Administrator
                                     City of Miami Fire Fighters' and Police Officers'
                                     Retirement Trust
 Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 27 of 29




City of Miami Fire Fighters' and Police Officers' Retirement Trust
Transactions in MGP Ingredients, Inc.

Transaction      Date         Shares         Price

  Purchase     8/28/2018        580         72.1142
  Purchase     8/29/2018        785         72.8027
  Purchase      9/4/2018        100         77.6000
  Purchase     9/17/2018        300         78.2260
  Purchase     9/18/2018         50         78.5163
  Purchase     9/18/2018         75         77.7350
  Purchase     9/19/2018        155         78.1713
  Purchase     9/20/2018        135         77.4698
  Purchase     9/21/2018        335         78.9980
  Purchase     9/24/2018         55         77.7261
  Purchase     9/24/2018        335         77.7538
  Purchase     9/24/2018         90         78.8400
  Purchase     9/25/2018        160         77.5128
  Purchase     9/25/2018        110         77.5300
  Purchase     9/26/2018        200         78.2172
  Purchase     9/27/2018        240         78.6830
  Purchase     9/28/2018        265         78.8666
  Purchase     10/1/2018        425         76.8124
  Purchase     10/1/2018        460         77.4013
  Purchase     10/2/2018        250         75.0408
  Purchase     10/3/2018        165         75.7001
  Purchase     10/3/2018        110         75.3100
  Purchase     10/4/2018        180         74.7685
  Purchase     10/4/2018        200         74.7432
  Purchase     10/5/2018        210         74.5411
  Purchase     10/5/2018         70         74.5109
  Purchase     10/8/2018        170         75.4943
  Purchase     10/10/2018       260         76.7813
  Purchase     10/11/2018       170         74.9627
  Purchase     10/11/2018        60         75.6600
  Purchase     10/16/2018        80         74.4150
  Purchase     10/17/2018       165         75.4476
  Purchase     10/17/2018       105         75.3100
  Purchase     10/18/2018       245          74.5634
   Purchase    10/19/2018        110         75.2343
   Purchase    10/22/2018        135         75.5100
   Purchase    10/23/2018        190         72.7950
   Purchase    10/23/2018        270         72.4216
 Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 28 of 29




City of Miami Fire Fighters' and Police Officers' Retirement Trust
Transactions in MGP Ingredients, Inc.

Transaction       Date        Shares         Price

  Purchase     10/24/2018       400         70.2954
  Purchase     11/13/2018       185         69.0135
  Purchase     11/14/2018       440         69.9462
  Purchase     11/15/2018       200         67.7871
  Purchase     11/16/2018        75         71.2457
  Purchase      12/7/2018       300         61.3852
  Purchase     12/13/2018       165         56.2131
  Purchase     12/14/2018       235         54.9621
  Purchase     12/20/2018       600         56.0840
  Purchase      1/11/2019       150         66.0000
  Purchase      1/14/2019       370         62.6538
  Purchase      1/14/2019        75         63.1500
  Purchase      1/15/2019       155         63.0157
  Purchase      1/17/2019        65         66.0000
  Purchase      1/18/2019       250         67.0165
  Purchase      1/31/2019       135         71.9921
  Purchase      3/19/2019        85         73.6490
  Purchase      3/20/2019       290         75.9434
  Purchase      3/21/2019       225         78.0140
  Purchase      3/22/2019       200         77.3188
  Purchase      5/21/2019        50         64.1480
  Purchase      5/22/2019        85         64.6979
  Purchase      5/23/2019       290         63.5729
  Purchase      5/24/2019       255         64.1533
  Purchase      5/28/2019       665         63.0248
  Purchase      5/28/2019       265         64.1144
  Purchase      5/29/2019        90         61.6037
  Purchase      5/29/2019        100        62.0300
  Purchase      6/25/2019       230         61.2567
  Purchase      6/25/2019       235         61.1923
  Purchase      6/26/2019       355         60.4800
  Purchase      7/17/2019        150        66.4656
  Purchase      7/22/2019        230         67.3473
   Purchase     8/27/2019        135         45.3395
   Purchase     8/28/2019         55         46.5398
   Purchase      8/29/2019       400         48.0746
   Purchase      8/30/2019        65         48.0639
   Purchase       9/3/2019       265         48.0212
 Case 2:20-cv-02180-JAR-JPO Document 1 Filed 04/06/20 Page 29 of 29




City of Miami Fire Fighters' and Police Officers' Retirement Trust
Transactions in MGP Ingredients, Inc.

Transaction      Date         Shares         Price

  Purchase      9/4/2019        165         50.0230
  Purchase      9/5/2019        115         51.6126
